



Exhibit 10.1
Execution Version


JOINDER AGREEMENT NO. 2
THIS JOINDER AGREEMENT NO. 2, dated as of June 29, 2017 (this “Agreement”), by
and among CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (in such capacity, the
“Funding Incremental Term Loan Lender”), POST HOLDINGS, INC., a Missouri
corporation (the “Borrower”), the GUARANTORS party hereto, and BARCLAYS BANK
PLC, as Administrative Agent.
RECITALS:
WHEREAS, reference is hereby made to (a) the Amended and Restated Credit
Agreement, dated as of March 28, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among the Borrower,
the Lenders party thereto from time to time and Barclays Bank PLC, as
Administrative Agent and (b) Joinder Agreement No. 1, dated as of May 24, 2017
(“Joinder Agreement No. 1”), by and among Credit Suisse AG, Cayman Islands
Branch, as the Funding Incremental Term Loan Lender thereunder, the Borrower,
the Guarantors party thereto and Barclays Bank, PLC, as Administrative Agent
pursuant to which the Series A Incremental Term Loans (such loans, as defined
therein, there “Existing Series A Incremental Term Loans”) were extended to the
Borrower on May 24, 2017 (such date, the “Joinder Agreement No. 1 Effective
Date”) in accordance with the terms and conditions set forth in Joinder
Agreement No. 1;
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request new Incremental Term Loan Commitments by entering into one
or more Joinder Agreements with Incremental Term Loan Lenders;
WHEREAS, pursuant to Section 2.14 of the Credit Agreement, (a) the Borrower has
requested an Incremental Term Loan Commitment with an Increased Amount Date
which is the Joinder Agreement No. 2 Effective Date referred to below in order
to finance its pending acquisition of Latimer Newco 2 Limited (the “Pending
Acquisition”) pursuant to that certain Agreement for the Sale and Purchase of
the Entire Issued Share Capital of Latimer Newco 2 Limited, dated as of April
18, 2017 (such date, the “Acquisition Agreement Date”), (b) any Incremental Term
Loans, if made on terms identical to any existing Series of Incremental Term
Loans, may constitute a part of such existing Series of Incremental Term Loans
and (c) the Borrower has requested that the Incremental Term Loans to be funded
pursuant to this Agreement (such loans, the “Tack-On Series A Incremental Term
Loans”) be treated as part of the same Series as the Existing Series A
Incremental Term Loans and that the Tack-On Series A Incremental Term Loans be
fungible (for United States federal income tax purposes) with the Existing
Series A Incremental Term Loans;


1

--------------------------------------------------------------------------------

 


WHEREAS, pursuant to Section 1.09(c) of the Credit Agreement, the Borrower has
made an LCA Election with respect to the Pending Acquisition;
WHEREAS, subject to the terms and conditions of the Credit Agreement, this
Agreement may, without the consent of any other Lenders, effect such amendments
to the Credit Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of Section 2.14 of the Credit Agreement; and
WHEREAS, the Funding Incremental Term Loan Lender hereby agrees to commit to
provide the Tack-On Series A Incremental Term Loans in the amount set forth on
Schedule A annexed hereto (the amount set forth on Schedule A annexed hereto,
the “Incremental Term Loan Commitment”).
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
The Funding Incremental Term Loan Lender (i) confirms that it has received a
copy of the Credit Agreement and the other Loan Documents (including Joinder
Agreement No. 1), together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement and that
it is sophisticated with respect to decisions to make loans similar to those
contemplated to be made hereunder and it is experienced in making loans of such
type; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent, as the
case may be, by the terms thereof, together with such powers as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.
The Funding Incremental Term Loan Lender hereby agrees to provide the Tack-On
Series A Incremental Term Loans on the terms and subject to the conditions set
forth below. The Incremental Term Loan Commitments of the Funding Incremental
Term Loan Lender shall terminate in its entirety on the Joinder Agreement No. 2
Effective Date (after giving effect to the incurrence of the Tack-On Series A
Incremental Term Loans).
1.
Incremental Term Loan Commitment. The effectiveness of this Agreement and the
obligation of the Funding Incremental Term Loan Lender to fund the Tack-On
Series A Incremental Term Loans hereunder are subject to the satisfaction of the
following conditions (the date on which such conditions are satisfied, the
“Joinder Agreement No. 2 Effective Date”):



2





--------------------------------------------------------------------------------

 


(a) no Default or Event of Default under Section 8.01(f) or Section 8.01(g) of
the Credit Agreement shall exist immediately before or immediately after giving
effect to the proposed Borrowing contemplated hereby, the extensions of credit
to be made on the Increased Amount Date and the application of the proceeds
thereof;
(b) the Borrower shall be in pro forma compliance with (i) the covenant set
forth in Section 7.11 of the Credit Agreement as of the Acquisition Agreement
Date, (ii) a Consolidated Leverage Ratio not to exceed 6.50:1.00 as of the
Acquisition Agreement Date and (iii) a Senior Secured Leverage Ratio not to
exceed 3.00:1.00 as of the Acquisition Agreement Date;
(c) the representations and warranties of the Borrower and each other Loan Party
contained in Sections 5.01(a), 5.01(b), 5.02(a), 5.02(b)(i), 5.14, 5.19, 5.20,
5.21, 5.22 (other than the first or second sentence thereof) and 5.23 of the
Credit Agreement shall be true and correct in all material respects as of the
Joinder Agreement No. 2 Effective Date to the same extent as though made as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date; provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects;
(d) all costs, fees, expenses (including, without limitation, reasonable and
invoiced out-of-pocket legal fees and expenses and recording taxes and fees) and
other compensation contemplated by that certain Engagement Letter, dated May 10,
2017, among the Borrower and the Arrangers and that certain Fee Letter, dated
May 10, 2017, between the Borrower and Credit Suisse Securities (USA) LLC, in
each case, payable to the Arrangers, the Administrative Agent and the Funding
Incremental Term Loan Lender on the Increased Amount Date and invoiced prior to
such date shall, upon the initial borrowing of the Tack-On Series A Incremental
Term Loans, have been, or will be substantially simultaneously, paid (which
amounts may be offset against the proceeds of the Tack-On Series A Incremental
Term Loans); and
(e) the Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or “pdf” or similar electronic format (followed promptly
by originals) unless otherwise specified:
(i) an opinion from (A) Lewis Rice LLC, counsel to the Loan Parties, and (B)
local or other counsel in each of the jurisdictions listed on Schedule B hereto,
in each case as reasonably requested by the Administrative Agent, in the case of
each of clauses (A) and (B), in form and substance reasonably satisfactory to
the Administrative Agent;


3





--------------------------------------------------------------------------------

 


(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates, each properly executed by Responsible Officers
(including, solely for purposes of this Section 1(e)(ii), the secretary or
assistant secretary of a Loan Party) of each Loan Party, as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer (including, solely for purposes of this Section
1(e)(ii), the secretary or assistant secretary of a Loan Party) thereof
authorized to act as a Responsible Officer (including, solely for purposes of
this Section 1(e)(ii), the secretary or assistant secretary of a Loan Party) in
connection with this Agreement;
(iii) a certificate executed by the Chief Financial Officer of the Borrower as
to the solvency of the Borrower and its Subsidiaries (taken as a whole) on the
Increased Amount Date after giving effect to the transactions contemplated
hereby;
(iv) a Committed Loan Notice executed by a Responsible Officer of the Borrower
in respect of the Tack-On Series A Incremental Term Loans in accordance with
Section 2.02 of the Credit Agreement;
(v) the Borrower shall have paid all accrued and unpaid interest on the Existing
Series A Incremental Term Loans up to but not including the Joinder No. 2
Effective Date;
(vi) a certificate executed by a Responsible Officer (including, solely for
purposes of this Section 1(e)(vi), the secretary of the Borrower) of the
Borrower as to the compliance with clauses (a), (b) and (c) of this Section 1 on
the respective dates as set forth therein; and
(vii) for each Mortgaged Property, a Flood Determination Form, Borrower Notice
and Evidence of Flood Insurance, as applicable.
As used in this Agreement, “Arrangers” means each of Credit Suisse Securities
(USA) LLC (together with its affiliates), Barclays Bank PLC, BMO Capital Markets
Corp., CoBank, ACB, Coöperatieve Rabobank U.A., New York Branch, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA and any of its designated affiliates,
HSBC Securities (USA) Inc., JPMorgan Chase Bank, N.A. and any of its designated
affiliates, Merrill, Lynch, Pierce, Fenner & Smith Incorporated and any of it
designated affiliates, Morgan Stanley Senior Funding, Inc., Nomura Securities
International, Inc., PNC Bank Capital Markets, RBC Capital Markets,1 SunTrust
Robinson Humphrey, Inc., UBS Securities LLC and Wells Fargo Securities, LLC.






____________
1 RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.




4





--------------------------------------------------------------------------------

 


2.
Applicable Rate. As set forth in Joinder Agreement No. 1 with respect to the
Existing Series A Incremental Term Loans, (a) the Applicable Rate for the
Tack-On Series A Incremental Term Loans shall mean, as of any date of
determination, 1.25% per annum for any Base Rate Loans that are Tack-On Series A
Incremental Term Loans and 2.25% per annum for any Eurodollar Rate Loans that
are Tack-On Series A Incremental Term Loans; and (b)notwithstanding anything
herein or in the Credit Agreement to the contrary, at no time will the
Eurodollar Rate in respect of the Tack-On Series A Incremental Term Loans be
deemed to be less than 0.00% per annum.

3.
Principal Payments.

(a) Amortization. The Borrower shall make principal payments on the Series A
Incremental Term Loans (including the Tack-On Series A Incremental Term Loans)
in installments on the dates and in the amounts set forth below:
(A)
Payment
Date
(B)
Scheduled
Repayment of
Series A Incremental Term Loans
September 30, 2017
$5,500,000
December 31, 2017
$5,500,000
March 31, 2018
$5,500,000
June 30, 2018
$5,500,000
September 30, 2018
$5,500,000
December 31, 2018
$5,500,000
March 31, 2019
$5,500,000
June 30, 2019
$5,500,000
September 30, 2019
$5,500,000
December 31, 2019
$5,500,000
March 31, 2020
$5,500,000
June 30, 2020
$5,500,000



5





--------------------------------------------------------------------------------

 




September 30, 2020
$5,500,000
December 31, 2020
$5,500,000
March 31, 2021
$5,500,000
June 30, 2021
$5,500,000
September 30, 2021
$5,500,000
December 31, 2021
$5,500,000
March 31, 2022
$5,500,000
June 30, 2022
$5,500,000
September 30, 2022
$5,500,000
December 31, 2022
$5,500,000
March 31, 2023
$5,500,000
June 30, 2023
$5,500,000
September 30, 2023
$5,500,000
December 31, 2023
$5,500,000
March 31, 2024
$5,500,000

For the avoidance of doubt, from and after the Joinder No. 2 Effective Date, the
amortization schedule above amends and restates (in its entirety) the
amortization table set forth in Section 3(a) of Joinder Agreement No. 1.
(b) Maturity Date. The Borrower shall repay the Series A Incremental Term Loans
(including the Tack-On Series A Incremental Term Loans) in full on May 24, 2024
(the “Series A Incremental Term Loan Maturity Date”).


6





--------------------------------------------------------------------------------

 


4.
Most Favored Nation Provision. As set forth in Joinder Agreement No. 1 with
respect to the Existing Series A Incremental Term Loans, the yield applicable to
each additional Series of Incremental Term Loans incurred pursuant to the Credit
Agreement shall be determined by the Borrower and the applicable lenders under
such additional Series of Incremental Term Loans as set forth in the applicable
Joinder Agreement; provided that the annual yield (as reasonably determined by
the Administrative Agent taking into account interest margins, minimum
Eurodollar Rate, minimum Base Rate, upfront fees and OID on such term loans with
upfront fees and OID equated to interest margins based on assumed four-year
life-to-maturity) applicable to such additional Series of Incremental Term Loans
will not be more than fifty (50) basis points above the annual yield for the
Series A Incremental Term Loans (including the Tack-On Series A Incremental Term
Loans) (as reasonably determined by the Administrative Agent consistent with the
above (but including only those upfront fees or OID paid generally to all of the
Series A Incremental Term Loan Lenders (as defined in Joinder Agreement No. 1)
at the time of the incurrence of the Series A Incremental Term Loans)) unless
the annual yield with respect to the Series A Incremental Term Loans (including
the Tack-On Series A Incremental Term Loans) is increased by an amount equal to
the difference between the annual yield with respect to such additional Series
of Incremental Term Loans less fifty (50) basis points and the annual yield for
the Series A Incremental Term Loans (including the Tack-On Series A Incremental
Term Loans).

5.
Voluntary and Mandatory Prepayments. The Borrower shall make principal payments
on the Series A Incremental Term Loans (including the Tack-On Series A
Incremental Term Loans) as set forth in Section 5 of Joinder Agreement No. 1
and, for the avoidance of doubt, all references in Section 5 of Joinder
Agreement No. 1 to Series A Incremental Term Loans shall be deemed to include
the Tack-On Series A Incremental Term Loans.

6.
Prepayment Fees (Repricing Events). The Borrower agrees to pay to each
Incremental Term Loan Lender that has Tack-On Series A Incremental Term Loans
the prepayment fees applicable to Existing Series A Incremental Term Loans as
set forth in Joinder Agreement No. 1 with respect to the Existing Series A
Incremental Term Loans and, for the avoidance of doubt, all references in
Section 6 of Joinder Agreement No. 1 to Series A Incremental Term Loans shall be
deemed to include the Tack-On Series A Incremental Term Loans.

7.
Other Fees. The Borrower agrees to pay to the Funding Incremental Term Loan
Lender as of the Joinder Agreement No. 2 Effective Date, as fee compensation for
the Funding Incremental Term Loan Lender’s Incremental Term Loan Commitment
hereunder, an amount equal to 0.25% of the aggregate amount of the Funding
Incremental Term Loan Lender’s Incremental Term Loan Commitment, payable to the
Funding Incremental Term Loan Lender out of the proceeds of any Loans as and
when funded on the date hereof in respect of the Funding Incremental Term Loan
Lender’s Incremental Term Loan Commitment hereunder.



7





--------------------------------------------------------------------------------

 


8
Post-Closing Real Estate Covenant. The Borrower covenants and agrees that on or
before August 31, 2017 (or such later date as may be agreed to by the
Administrative Agent in its reasonable discretion with respect to some or all of
the Mortgaged Properties that are subject to a Mortgage on the date hereof) it
shall:

(i) execute and deliver a modification for each Mortgage on each Mortgaged
Property that is subject to a Mortgage on the date hereof (the “Modifications”)
in form and substance reasonably satisfactory to the Administrative Agent duly
executed by the appropriate Loan Party;
(ii) provide evidence reasonably satisfactory to the Administrative Agent that
counterparts of the Modifications are in form suitable for filing or recording
in all filing or recording offices that the Administrative Agent may deem
reasonably necessary in order to maintain a valid first and subsisting Lien on
the property described therein subject to Permitted Prior Liens in favor of the
Administrative Agent for the benefit of the Secured Parties and evidence that
all filing, documentary, stamp, intangible and recording taxes and fees will be
paid upon the recording of the Modifications; and
(iii) cause to be provided to the Administrative Agent fully paid endorsement(s)
to the existing Mortgage Policies reasonably satisfactory the Administrative
Agent or other evidence reasonably satisfactory to the Administrative Agent
insuring that the priority of the Lien of such Mortgages has not changed and
confirming and/or insuring that since the issuance of the existing title
insurance policy there has been no change in the condition of title and there
are no intervening liens or encumbrances that may then or thereafter take
priority over the Lien of such Mortgages (other than Permitted Prior Liens).
9.
Fungibility. For the avoidance of doubt and notwithstanding any provision herein
to the contrary, on and after the Joinder No. 2 Effective Date, the Existing
Series A Incremental Term Loans and the Tack-On Series A Incremental Term Loans
shall be deemed to be, and treated as, part of the same Series of Incremental
Term Loans (such Series, the “Series A Incremental Term Loans”) for all purposes
under the Credit Agreement and each other Loan Document (including Joinder
Agreement No. 1 and this Agreement), including for any purposes of any
determination of Required Lenders and the application of repayments or
prepayments of the Series A Incremental Term Loans as set forth in the Credit
Agreement and/or, for the avoidance of doubt, Joinder Agreement No. 1 and this
Agreement. Each of the parties hereto hereby agrees that the Administrative
Agent may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that, upon the effectiveness of the making of the
Tack-On Series A Incremental Term Loans on the Joinder Agreement No. 2 Effective
Date, all such Tack-On Series A Term Loans and all Existing Series A Term Loans
shall be deemed to be a single Series of Incremental Term Loans on a pro rata
basis.



8





--------------------------------------------------------------------------------

 


10.
Credit Agreement Governs. Except as set forth in this Agreement, the Tack-On
Series A Incremental Term Loans shall otherwise be subject to the provisions of
the Credit Agreement and the other Loan Documents (including, to the extent
specified herein, Joinder Agreement No. 1).

11.
Representations and Warranties. By its execution of this Agreement, the Borrower
and each Guarantor hereby represents and warrants that, as of the date hereof:

(a)     each Loan Party has all requisite power and authority to execute,
deliver and perform this Agreement and to carry out the transactions
contemplated by, and perform its obligations under, this Agreement and, with
respect to the Borrower, the Credit Agreement;
(b)    the execution, delivery and performance by each Loan Party of this
Agreement and with respect to the Borrower, the Credit Agreement have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material contract to which such Person is a party or affecting such Person or
the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law;
(c)    no material approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or with
respect to the Borrower, the Credit Agreement, except for the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect;
(d)    this Agreement has been duly executed and delivered by each Loan Party
that is a party hereto. Each of this Agreement and the Credit Agreement
constitutes a legal, valid and binding obligation of each Loan Party to the
extent it is a part thereto, enforceable against each Loan Party in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);
(e)    the representations and warranties contained in Article 5 of the Credit
Agreement or any other Loan Document shall be true and correct in all material
respects as of the Joinder Agreement No. 2 Effective Date to the same extent as
though made as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided that
any representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects; and


9





--------------------------------------------------------------------------------

 


(f)    no Event of Default or Default has occurred and is continuing, in each
case immediately before and immediately after giving effect to this Agreement
and the transactions contemplated hereby.
12.
Eligible Assignee. By its execution of this Agreement, the Funding Incremental
Term Loan Lender represents and warrants that it is an Eligible Assignee.

13
Consents. For purposes of Section 10.06(b) of the Credit Agreement, the Borrower
hereby consents to any assignee of the Funding Incremental Term Loan Lender or
any of its Affiliates becoming a Series A Incremental Term Loan Lender (as
defined in Joinder Agreement No. 1) in connection with the initial syndication
of the Tack-On Series A Incremental Term Loans to the extent the inclusion of
such assignee in the syndicate had been disclosed to and agreed to by the
Borrower prior to the Joinder Agreement No. 2 Effective Date.

14.
Notice. For purposes of the Credit Agreement, the initial notice address of the
Funding Incremental Term Loan Lender shall be as set forth below its signature
below.

15.
Foreign Lenders. For each Funding Incremental Term Loan Lender that is a Foreign
Lender, delivered herewith to the Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Funding Incremental Term Loan Lender may be required
to deliver to the Administrative Agent pursuant to Section 3.01(e) of the Credit
Agreement.

16.
No Novation. By its execution of this Agreement, each of the parties hereto
acknowledges and agrees that the terms of this Agreement do not constitute a
novation, but, rather, a supplement of the terms of a pre-existing indebtedness
and related agreement, as evidenced by the Credit Agreement.

17.
Recordation of the Tack-On Series A Incremental Term Loans. Upon execution and
delivery hereof, the Administrative Agent will record the Tack-On Series A
Incremental Term Loans made by the Funding Incremental Term Loan Lender in the
Register.

18.
Amendment, Modification and Waiver. This Agreement may not be amended, restated,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

19.
Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof.



10





--------------------------------------------------------------------------------

 


20.
Governing Law; Jurisdiction; Etc.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR TO THE NEGOTIATION,
EXECUTION OR PERFORMANCE THEREOF OR TO THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
THE PROVISIONS OF SECTIONS 10.14(b), (c) AND (d), 10.15, 10.16 AND 10.18 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AND MADE A PART HEREOF.
21.
Loan Document. This Agreement shall constitute a Loan Document under the terms
of the Credit Agreement.

22.
Reaffirmation. The Borrower and each Guarantor hereby (a) acknowledges that it
has reviewed the terms and provisions of the Credit Agreement and this Agreement
and (b) reaffirms, as applicable, its guarantees, pledges, grants of security
interests and other obligations under and subject to the terms of each of the
Loan Documents to which it is party and agrees that, notwithstanding the
effectiveness of this Agreement or any of the transactions contemplated hereby,
such guarantees, pledges, grants of security interests and other obligations,
and the terms of each of the Loan Documents to which it is a party, as modified
or supplemented in connection with this Agreement and the transactions
contemplated hereby, are not impaired or affected in any manner whatsoever and
shall continue to be in full force and effect and shall continue to secure all
the Obligations.

The Borrower and each Guarantor acknowledges and agrees that each Loan Document
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of this
Agreement or the First Joinder Agreement.
Nothing in this Agreement shall (i) constitute any waiver of any provisions of
the Credit Agreement or any other Loan Document unless expressly set forth
herein or (ii) be deemed to require the consent of any Guarantor to any future
amendments to or waivers of the Credit Agreement or any other Loan Document, in
whole or part.


11





--------------------------------------------------------------------------------

 


23.
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

24.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

25.
USA PATRIOT Act. Each of the Funding Incremental Term Loan Lender and the
Administrative Agent (for itself and not on behalf of the Funding Incremental
Term Loan Lender) hereby notifies the Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name,
tax identification number and address of the Borrower and each Guarantor and
other information that will allow the Funding Incremental Term Loan Lender or
the Administrative Agent, as applicable, to identify the Borrower and each
Guarantor in accordance with the Act. The Borrower shall, and shall cause each
Guarantor to, promptly following a request by the Administrative Agent or the
Funding Incremental Term Loan Lender, provide all documentation and other
information that the Administrative Agent or the Funding Incremental Term Loan
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.



[Remainder of page intentionally left blank]




12





--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.
 
Funding Incremental Term Loan Lender:
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
 
 
 
 
 
By:
/s/ Christopher Day
 
Name:
Christopher Day
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Karim Rahimtoola
 
Name:
Karim Rahimtoola
 
Title:
Authorized Signatory
 
 
 









[Signature Page to Joinder Agreement No. 2]







--------------------------------------------------------------------------------

 




 
Borrower:
 
 
 
 
POST HOLDINGS, INC.
 
 
 
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Senior Vice President, General Counsel
and Chief Administrative Officer, Secretary
 
 
 
 
 
 
 
Guarantors:
 
 
 
 
AGRICORE UNITED HOLDINGS INC.
ATTUNE FOODS, LLC
CUSTOM NUTRICEUTICAL LABORATORIES, LLC
DYMATIZE ENTERPRISES, LLC
DYMATIZE HOLDINGS, LLC
GOLDEN ACQUISITION SUB, LLC
GOLDEN BOY NUT CORPORATION
GOLDEN BOY PORTALES, LLC
POST ACQUISITION SUB IV, LLC
PREMIER NUTRITION CORPORATION
SUPREME PROTEIN, LLC
TA/DEI-A ACQUISITION CORP.
TA/DEI-B1 ACQUISITION CORP.
TA/DEI-B2 ACQUISITION CORP.
TA/DEI-B3 ACQUISITION CORP.
AMERICAN BLANCHING COMPANY
PRIMO PIATTO, INC.
DAKOTA GROWERS PASTA COMPANY, INC.
DNA DREAMFIELDS COMPANY, LLC
GB ACQUISITION USA, INC.
GOLDEN NUT COMPANY (USA) INC.
NUTS DISTRIBUTOR OF AMERICA INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Secretary of each above-listed Guarantor



[Signature Page to Joinder Agreement No. 2]





--------------------------------------------------------------------------------

 




 
MFI HOLDING CORPORATION
MICHAEL FOODS, INC.
MICHAEL FOODS GROUP, INC.
MICHAEL FOODS OF DELAWARE, INC.
NATIONAL PASTEURIZED EGGS, INC.
PCB BATTLE CREEK, LLC
POST CONSUMER BRANDS, LLC
POST FOODS, LLC
NATIONAL PASTEURIZED EGGS, LLC
CASA TRUCKING, INC.
CRYSTAL FARMS REFRIGERATED DISTRIBUTION COMPANY
MFI INTERNATIONAL, INC.
MOM BRANDS COMPANY, LLC
MOM BRANDS SALES, LLC
NORTHERN STAR CO.
PAPETTI’S HYGRADE EGG PRODUCTS, INC.
M.G. WALDBAUM COMPANY
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary of each above-listed Guarantor





[Signature Page to Joinder Agreement No. 2]





--------------------------------------------------------------------------------

 






Consented to by:
 
 
 
 
BARCLAYS BANK PLC
as Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Ritam Bhalla
 
Name:
Ritam Bhalla
 
Title:
Director
 









[Signature Page to Joinder Agreement No. 2]





--------------------------------------------------------------------------------


 


SCHEDULE A
TO JOINDER AGREEMENT NO. 2


Name of Lender
Type of Commitment
Amount
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
Incremental Term Loan Commitment
$1,000,000,000
 
 
Total: $1,000,000,000





[Schedule A to Joinder Agreement No. 2]





--------------------------------------------------------------------------------


 


SCHEDULE B
JURISDICTIONS
New York
Missouri
Illinois
Minnesota
North Dakota
Nebraska


[Schedule B to Joinder Agreement No. 2]